DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 17/249581 on July 26, 2022. Please note claims 1-20 remain in the application. 
In response to the amendments filed to claim 1, the previous objections directed toward minor informalities have been withdraw. 
Response to Arguments
3.	Applicant's arguments filed July 26, 2022 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puder US-PG-PUB No. 2007/0297627 in view of Fitz et al. (hereinafter Fitz) US-PG-PUB No. 2016/0309267.

Regarding claim 1, Puder teaches 
in FIG. 1 of a method of signal processing an input signal in a hearing device including a receiver (i.e. listening device 3) and a microphone (i.e. microphone 1) and an adaptive feedback cancellation filter (i.e. feedback compensation unit 4) to provide acoustic feedback cancellation on the input signal (Para. [0025], Lines 2-14), the input signal being sound picked up by the microphone as shown in Fig. 1 and Para. [0025], Lines 2-14. Puder further teaches of a classifier 7 that reads on “a trained neural network that identify acoustic features in a plurality of audio signals input to the neural network and predict target parameters for the plurality of audio signals, the plurality of audio signals including the input signal” because the classifier classifies number of sounds by extracting relevant features from a sound, and of using these features to identify into which of a set of classes the sound is most likely to fit. The classification process may comprise a simple nearest neighbor search, a neural network, a Hidden Markov Model system, a support vector machine (SVM), a relevance vector machine (RVM), or another system capable of pattern recognition, either alone or in any combination. The classifier inherently discloses “identify acoustic features in a plurality of audio signals input to the neural network and predict target parameters for the plurality of audio signals” because in normal used the classifier extracts features from audio signals in which they are classified into one or a number of several possible hearing situations or classes (Para. [0025]-[0026]). Puder teaches in Fig. 1, “using the target parameters predicted by the trained network to govern adaptive behavior of the acoustic feedback cancellation on the input signal” because a step size calculation unit 6 receives a classifier signal c of the classifier 7. From the classifier signal c and the signal e(k), which has been rid of feedback, the step size calculation unit 6 determines a step size for adapting an adaptive filter in the feedback compensation unit 4 (Para. [0025]-[0026]), thus better adapting the compensation of feedback to the current acoustic situations. (Para. [0007], Lines 1-3).
Puder does not explicitly teach using a training set of inputs and outputs to adapt a network configuration to optimize ability to correctly predict the target outputs.
Fitz teaches of a training set comprise an example of network input and the desired target network output. The network configuration is adapted gradually to optimize its ability to correctly predict the target output for each input in the training set (Para. [0028], Lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Puder, with training set, as taught by Fitz, with the motivation that by combining each teaching the audio system improve its accuracy, and the quality of the returned results by using the set of training data sets containing both the inputs and the desired outputs.

Regarding claim 2, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Puder teaches that the plurality of audio signals input to the neural network further comprises the input signal, an output of the adaptive feedback cancellation filter, and an output signal of the receiver because the plurality of audio signals input to the neural network (i.e. classifier) is a combination of the input signal, an output of the adaptive feedback cancellation filter, and an output signal of the receiver as shown by Fig. 1

Regarding claim 3, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Fitz teaches during training of the neural network, inputting to the neural network a training data set comprising a large number of example system inputs, each element of the training data set comprising an example of neural network input and desired target neural network output, each element of the training data set based one or more of the plurality of audio signals (Neural network-based processing generalizes and infers the optimal relationship between input data and desired output from a large number of examples, referred to as a training set. Elements of the training set comprise an example of network input and the desired target network output……Para. [0028], Lines 1-13).

Regarding claim 4, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Puder teaches of using the neural network to govern adaptation of the adaptive feedback cancellation filter to mitigate entrainment and to modify adaptive behavior to avoid self-correlated input because an appropriate step size signal, form from the classifier signal c and the signal e(k), which has been rid of feedback, is therefore passed on from the step size calculation unit 6 to the feedback compensation unit 4 to controller an adaptive filter to acoustic feedback suppression as shown in Fig. 1 and Para. [0025]-[0026].

Regarding claim 5, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Puder teaches that the target parameters predicted by the trained neural network to control at least adaptation step size of the adaptive feedback cancellation filter providing acoustic feedback cancellation on the input signal as shown in Fig. 1 and Para. [0026], Lines 1-12.

Regarding claim 6, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Puder teaches that the input to the neural network further comprises one or more further signals associated with driving the adaptation of the acoustic feedback cancellation on the input signal as shown in Fig. 1 and Para. [0026], Lines 1-12.

Regarding claim 7, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Fitz teaches training the neural network further comprises training the neural network to learn automatically a relationship between data available in online operation of the hearing device and optimal configuration of runtime state (Neural networks are used to learn automatically the relationship between data available in the online operation and a desired system response or output…..Para, [0027], Lines 1-7)

Regarding claim 8, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Fitz teaches training the neural network to identify acoustic features in a plurality of audio signals and predict target parameters for the plurality of audio signals includes performing training offline from data collected during normal use of the hearing device (During the training process, which can be performed offline, the network configuration is adapted gradually to optimize its ability to correctly predict the target output for each input in the training set….Para. [0028], Lines 1-9).

Regarding claim 9, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Fitz teaches that the training is performed on an external device as shown in Fig. 1 and Para. [0026], Lines 7-14.

Regarding claim 10, the combination of Puder and Fitz teach all the features with respect to claim 9 as outlined above. Fitz teaches that the training is performed based on data collected from wearers stored on a server connected to the hearing device by a communication network as shown in Fig. 1 and Para. [0025], Lines 1-13.

Regarding claim 11, the combination of Puder and Fitz teach all the features with respect to claim 10 as outlined above. Fitz teaches that neural network processing runs on the server and is configured to update parameters of feedback cancellation on the hearing device because Puder teaches updates parameters of feedback cancellation on the hearing using classifier updates parameters of feedback cancellation using the neutral network (Para. [0025]-[0026]). Further, Fitz teaches that neural network processing runs on the server (Para. [0026], Lines 7-14).

Regarding claim 12, the combination of Puder and Fitz teach all the features with respect to claim 9 as outlined above. Fitz teaches that the training is performed on a mobile device (Para. [0026], Lines 7-10).

Regarding claim 13, the combination of Puder and Fitz teach all the features with respect to claim 12 as outlined above. The combination of Puder and Fitz teach that neural network processing runs on the mobile and updates parameters of feedback cancellation on the hearing device because Puder teaches updates parameters of feedback cancellation on the hearing using classifier updates parameters of feedback cancellation using the neutral network (Para. [0025]-[0026]). Further, Fitz teaches that neural network processing runs on the mobile device (Para. [0026], Lines 7-14).

Regarding claim 14, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Puder teaches using the trained network to control acoustic feedback cancellation on the input signal includes using the trained network to control subband acoustic feedback cancellation of the input signal (Para. [0008], Lines 1-12).

Regarding claim 15, the combination of Puder and Fitz teach all the features with respect to claim 1 as outlined above. Puder teaches that the trained network (i.e. classifier 7) to manipulate parameters of adaptive feedback cancellation (Para. [0026], Lines 1-7).

Regarding claim 16, the combination of Puder and Fitz teach all the features with respect to claim 15 as outlined above. Puder teaches that the trained network (i.e. classifier 7) to select optimal values for parameters that control a rate at which a feedback canceller adapts (Para. [0009], Lines 1-9).

Regarding claim 17, the combination of Puder and Fitz teach all the features with respect to claim 15 as outlined above. Puder teaches that the trained network (i.e. classifier 7) to control depth or rate of phase modulation (Para. [0009], Lines 1-9).

Regarding claim 18, Puder teaches
a hearing device (Fig. 1 shows a hearing aid circuit) comprising:
a microphone (Fig. 1 shows a microphone 1) configured to receive an input signal, the input signal being sound picked up by the microphone (i.e. microphone 1) as shown in Fig. 1;
an adaptive feedback cancellation filter (Fig. shows a feedback compensation unit 4) to provide acoustic feedback cancellation on the input signal (Para. [0025], Lines 2-14); and
a processor (Fig. 1 shows  a signal processor 2) configured to process the input signal to correct for a hearing impairment of a wearer because the processer makes sounds louder so that a person with hearing loss can listen. Puder further teaches of a classifier 7 that reads on “a trained neural network that identify acoustic features in a plurality of audio signals input to the neural network and predict target parameters for the plurality of audio signals, the plurality of audio signals including the input signal” because the classifier classifies number of sounds by extracting relevant features from a sound, and of using these features to identify into which of a set of classes the sound is most likely to fit. The classification process may comprise a simple nearest neighbor search, a neural network, a Hidden Markov Model system, a support vector machine (SVM), a relevance vector machine (RVM), or another system capable of pattern recognition, either alone or in any combination. The classifier inherently discloses “identify acoustic features in a plurality of audio signals input to the neural network and predict target parameters for the plurality of audio signals” because in normal used the classifier extracts features from audio signals in which they are classified into one or a number of several possible hearing situations or classes (Para. [0025]-[0026]). Puder further discloses in Fig. 1, “using the target parameters predicted by the trained network to govern adaptive behavior of the acoustic feedback cancellation on the input signal” because a step size calculation unit 6 receives a classifier signal c of the classifier 7. From the classifier signal c and the signal e(k), which has been rid of feedback, the step size calculation unit 6 determines a step size for adapting an adaptive filter in the feedback compensation unit 4 (Para. [0025]-[0026]), thus better adapting the compensation of feedback to the current acoustic situations. (Para. [0007], Lines 1-3).
Puder does not explicitly disclose that the processor configured to train a neural network and using a training set of inputs and outputs to adapt a network configuration to optimize ability to correctly predict the target outputs.
Fitz teaches that the neural network can also be trained and downloaded from the server 108 (Para. [0026], Lines 7-14) and using a training set comprise an example of network input and the desired target network output. The network configuration is adapted gradually to optimize its ability to correctly predict the target output for each input in the training set (Para. [0028], Lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Puder, with training set, as taught by Fitz, with the motivation that by combining each teaching the audio system improve its accuracy, and the quality of the returned results by using the set of training data sets containing both the inputs and the desired outputs.

Regarding claim 19, the combination of Puder and Fitz teach all the features with respect to claim 18 as outlined above.
The combination of Puder and Fitz do not explicitly teach that the hearing device is a completely-in- the-canal (CIC) hearing aid.
	Fitz teaches that the hearing device is a completely-in- the-canal (CIC) hearing aid (hearing aid include completely-in-the-canal designs….Para. [0061], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Puder and Fitz, with the completely-in- the-canal (CIC) hearing aid, as taught by Fitz, with the motivation that by using the CIC, a user would be able to enjoy the hearing aid that fits the user exact ear anatomy for optimal comfort and performance.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Puder US-PG-PUB No. 2007/0297627 in view of Fitz et al. (hereinafter Fitz) US-PG-PUB No. 2016/0309267 and further in view of Kates US-PG-PUB No. 2010/0027820.

Regarding claim 20, the combination of Puder and Fitz teach all the features with respect to claim 18 as outlined above.
The combination of Puder and Fitz do not explicitly teach multiple microphones configured to receive audio signals.
	Kates teaches of multiple microphones configured to receive audio signals (Fig. 1 shows a hearing aid including multiple microphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Puder and Fitz, with the multiple microphones configured to receive audio signals, as taught by Kates. The motivation of using multiple microphone is to allow the hearing aid to pick up sounds from all sides.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653